Smith, J. (dissenting).
I would affirm the Appellate Division’s order. The record, read as a whole, does not present a genuine issue of fact as to the date of the accident. While plaintiff’s complaint alleged a February 10 accident date, plaintiff admitted at her deposition that she did not remember what day the accident happened. Thus, she failed to show that she could present proof, admissible at trial, that it happened on February 10.
Chief Judge Lippman and Judges Graffeo, Read, Pigott and Rivera concur; Judge Smith dissents and votes to affirm in an opinion.
Order reversed, with costs, and plaintiff’s complaint reinstated, in a memorandum.